IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 31 MM 2019
                                              :
                     Respondent               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 MICHAEL STERLING,                            :
                                              :
                     Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 29th day of May, 2019, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file a

Petition for Allowance of Appeal within 15 days.